Exhibit 10.3
 
MASTER AMENDMENT
 
TO PLEDGE AND SECURITY AGREEMENTS
 
THIS MASTER AMENDMENT TO PLEDGE AND SECURITY AGREEMENTS (this “Amendment”) is
dated as of May 31, 2010 (the “Effective Date”) between JPMORGAN CHASE BANK,
N.A., as Administrative Agent, Issuing Bank, Swingline Lender, and as a Lender,
ESCALADE, INCORPORATED (“Escalade”), BEAR ARCHERY, INC. (“BAI”), MARTIN YALE
INDUSTRIES, INC. (“MYI”), EIM COMPANY, INC. (“EIM”), OLYMPIA BUSINESS SYSTEMS,
INC. (“OBS”), ESCALADE INSURANCE, INC. (“EII”), SCHLEICHER & CO. OF AMERICA,
INC. (“SCA”), ESCALADE SPORTS PLAYGROUND, INC. (“ESP”), SOP SERVICES, INC.
(“SOP”), HARVARD SPORTS, INC. (“HSI”), U.S. WEIGHT, INC. (“USW”), and INDIAN
INDUSTRIES, INC. (“Indian”; and collectively with Escalade, BAI, MYI, EIM, OBS,
EII, SCA, ESP, SOP, HIS and USW, the “Grantors” and each a “Grantor”).
 
Recital
 
Escalade and JPMorgan Chase Bank, N.A., as Administrative Agent, Issuing Bank,
and a Lender, are parties to a Credit Agreement, dated as of April 30, 2009 (as
amended by a First Amendment to Credit Agreement, dated as of July 29, 2009 and
as amended by a Second Amendment to Credit Agreement, dated as of September 30,
2009, as amended by a Third Amendment to Credit Agreement dated as of October
30, 2009, as amended by a Fourth Amendment to Credit Agreement dated as of March
1, 2010, as amended by a Fifth Amendment to Credit Agreement, dated as of April
15, 2010, and as amended by a Sixth Amendment to Credit Agreement, dated as of
May 31, 2010, the “Credit Agreement”). As of the Effective Date, JPMorgan Chase
Bank, N.A. is the only Lender under the Credit Agreement.
 
As a condition precedent to the transactions contemplated in the Credit
Agreement, each Grantor executed a Pledge and Security Agreement, dated as of
April 30, 2009, in favor of the Administrative Agent (each a “Security
Agreement” and, collectively, the “Security Agreements”).
 
The Grantors are requesting the Lender and Administrative Agent agree to
amendments of the Security Agreements, as made by and in accordance with the
terms of this Amendment.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder, the
Administrative Agent, the Lender and the Grantors agree as follows:
 
1.           Definitions. All terms used in this Amendment, including its
Recitals, that are defined in the Security Agreements and that are not otherwise
defined herein, shall have the same meanings in this Amendment as are ascribed
to such terms in the Security Agreements, and all terms defined in the Credit
Agreement, and that are not otherwise defined herein or in the Security
Agreement, shall have the same meanings in this Amendment as are ascribed to
such terms in the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Amendment to the Security Agreements. As of the Effective Date each
of the Security Agreements is amended as follows:
 
(a)           Amendment to Defined Term “Excluded Deposit Account”. The
definition of “Excluded Deposit Account” set forth in Section 1.3 of each
Security Agreement is amended to delete the reference to the dollar amount
“$25,000” and replace it with the dollar amount “$100,000”.
 
(b)           Amendment to Section 4.1(g). Section 4.1(g) of each Security
Agreement is amended and, as so amended, restated in its entirety to read as
follows:
 
“(g)           Reserved.”
 
(c)           Amendment to Section 4.2(d). Section 4.2(d) of each Security
Agreement is amended and, as so amended, restated in its entirety to read as
follows:
 
“(d)           Reserved.”
 
(d)           Amendment to Section 4.3(b). Section 4.3(b) of each Security
Agreement is amended to delete the reference to the dollar amount “$200,000” and
replace it with the dollar amount “$1,000,000”.
 
(e)           Amendment to Section 4.7(c). Section 4.7(c) of each Security
Agreement is amended to delete each reference to the term “Fiscal Quarter” in
such Section and replace it with the term “Fiscal Year”.
 
(f)           Amendment to Section 4.13. Section 4.13 of each Security Agreement
is amended and, as so amended, restated in its entirety to read as follows:
 
“Section 4.13. Collateral Access Agreements. The Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Administrative Agent; provided however, to the extent that such
the aggregate book value of all Collateral at all locations for which the
Administrative Agent has not received a Collateral Access Agreement is less than
$1,000,000 at all times, then the Grantor shall have no obligation to deliver a
Collateral Access Agreement for such locations (each such location, an “Excluded
Location”).”
 
(g)           Amendment to Section 4.14. Section 4.14 of each Security Agreement
is amended and, as so amended, restated in its entirety to read as follows:
 
“Section 4.14.                                Deposit Account Control
Agreements. After the occurrence and during the continuance of an Event of
Default or Default, upon the request of the Administrative Agent, the Grantor
will provide to the Administrative Agent a Deposit Account Control Agreement
duly executed on behalf of each financial institution holding a Deposit Account
of the Grantor for each Deposit Account of Grantor other than the Excluded
Deposit Accounts.”
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.           Amendment of Other Loan Documents/Successors and Assigns/Governing
Law. All references to any Security Agreement in the other Loan Documents shall
mean such Security Agreement, as modified and amended by this Amendment and as
it may be further amended, modified, extended, renewed, supplemented and/or
restated from time to time and at any time. Except as expressly modified and
amended by this Amendment, all of the terms and provisions of the Security
Agreements remain in full force and effect, and are fully binding on the parties
thereto and their respective successors and assigns. All of the terms and
provisions of this Amendment shall be binding upon and inure to the benefit of
the parties hereto, their respective successors, assigns and legal
representatives. This Amendment is a contract made under, and shall be governed
by and construed in accordance with the laws of the State of Indiana.
 
4.           Counterparts/Facsimile Signatures. This Amendment may be executed
in any number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile, e-mail or other electronic means shall be effective
as delivery of a executed physical counterpart of this Amendment.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized signatories.
 

JPMorgan Chase Bank, N.A., as Administrative Agent, Issuing Bank, Swingline
Lender and Lender   Escalade, Incorporated  
 
  By:
/s/ Deborah J. Meinert
By:
/s/ Randall K. Stephens
   
Deborah J. Meinert, VP Finance and CFO
 
Randall K. Stephens, Vice President
       
 
  Martin Yale Industries, Inc. Bear Archery, Inc.        
 
  By:
/s/ Deborah J. Meinert
By: 
/s/ Deborah J. Meinert
   
Deborah J. Meinert, VP Finance and Secretary
 
Deborah J. Meinert, VP Finance and Secretary  
       
 
  Olympia Business Systems, Inc. EIM Company, Inc.        
 
  By:
/s/ Deborah J. Meinert
By: 
/s/ Deborah J. Meinert
   
Deborah J. Meinert, VP Finance and Secretary
 
Deborah J. Meinert, VP Finance and Secretary
       
 
  Schleicher & Co. of America, Inc. Escalade Insurance, Inc.    
 
      By:
/s/ Deborah J. Meinert 
By: 
/s/ Deborah J. Meinert
   
Deborah J. Meinert, VP Finance and Secretary
 
Deborah J. Meinert, VP Finance and Secretary
       
 
  SOP Services, Inc. Escalade Sports Playground, Inc.    
 
      By:
/s/ Deborah J. Meinert
By: 
/s/ Deborah J. Meinert
   
Deborah J. Meinert, VP Finance and Secretary
 
Deborah J. Meinert, VP Finance and Secretary
       
 
  U. S. Weight, Inc. Harvard Sports, Inc.        
 
  By:
/s/ Deborah J. Meinert
By: 
/s/ Deborah J. Meinert 
   
Deborah J. Meinert, VP Finance and Secretary
 
Deborah J. Meinert, VP Finance and Secretary
   
 
 
 
  Indian Industries, Inc.  
 
   
 
 
 
  By:
/s/ Deborah J. Meinert
       
Deborah J. Meinert, VP Finance and Secretary

 
 
-3-

--------------------------------------------------------------------------------

 